                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


LEONARD LEEYOUNG KEYS,

                 Petitioner,
                                              Case No. 17-14110
           v.                                 Hon. Terrence G. Berg
                                              Hon. R. Steven Whalen
CONNIE HORTON,

               Respondent.
_________________________________/

 OPINION AND ORDER GRANTING RESPONDENT’S MOTION
       FOR DISMISSAL OF THE HABEAS PETITION
     Pro se prisoner Leonard Leeyoung Keys (“Petitioner”) has peti-
tioned the Court for a writ of habeas corpus under 28 U.S.C. § 2254. ECF

No. 1. Petitioner challenges his convictions for assault with intent to com-

mit murder, Mich. Comp. Laws § 750.83, and possession of a firearm dur-

ing the commission of a felony, Mich. Comp. Laws § 750.227b. This mat-

ter is now before the Court on respondent Connie Horton’s motion for

dismissal of the petition. ECF No. 5. Respondent maintains that Peti-
tioner failed to comply with the one-year habeas statute of limitations,

28 U.S.C. § 2244(d). For the reasons explained below, the Court agrees

that the habeas petition is time-barred and that Petitioner is not entitled
to statutory or equitable tolling of the statute of limitations. Therefore,
Respondent’s motion for dismissal of the habeas petition is GRANTED,

and the habeas petition is DISMISSED with prejudice.

I. BACKGROUND

              Petitioner was tried before a jury in Oakland County Circuit Court,

and on September 17, 2012, the jury found him guilty of assault with

intent to commit murder and possession of a firearm during the commis-

sion of a felony. On October 8, 2012, the trial court sentenced Petitioner

to 2 years in prison for the felony-firearm conviction and a consecutive

term of 15 to 50 years for the assault conviction. The Michigan Court of

Appeals affirmed the convictions and sentences on direct appeal, People
v. Keys, No. 312801(Mich. Ct. App. Jan. 16, 2014), and on October 28,

2014, the Michigan Supreme Court denied leave to appeal. People v. Keys,

854 N.W.2d 875 (Mich. 2014).1
              On October 8, 2015, Petitioner filed a habeas corpus petition in the

United States District Court for the Western District of Michigan. Keys

v. Bauman, No. 2:15-cv-00139 (W.D. Mich. Oct. 8, 2015). On December 3,
2015, while Petitioner’s habeas petition remained pending in the West-

ern District of Michigan, he filed a motion for relief from judgment in

Oakland County Circuit Court.


                                                            
1   Justice Michael F. Cavanagh voted to grant leave to appeal.

                                                               2
 
              On February 1, 2016, Petitioner voluntarily dismissed his habeas

petition in the Western District of Michigan, and on February 16, 2016,

the state trial court denied Petitioner’s motion for relief from judgment.

The Michigan Court of Appeals denied leave to appeal because Petitioner

failed to establish that the trial court erred in denying his motion for re-

lief from judgment. People v. Keys, No. 333889 (Mich. Ct. App. Nov. 21,

2016). On October 3, 2017, the Michigan Supreme Court denied leave to

appeal the adverse decision of the Michigan Court of Appeals. People v.

Keys, 901 N.W.2d 884 (Mich. 2017).

              Petitioner signed and dated his current petition on December 7,
2017.2 He alleges as grounds for relief that: (1) the trial court erred in

denying his motion for a directed verdict of acquittal; (2) he was denied

his right to effective assistance of trial counsel; (3) the trial judge de-
prived him of due process by interjecting herself into the trial; (4) the

prosecutor deprived him of a fair trial by engaging in substantial and

                                                            
2  The Clerk of the Court filed the petition on December 19, 2017. However, “[u]nder
the prison mailbox rule, a habeas petition is considered filed when the prisoner pro-
vides the petition to prison officials for filing.” Keeling v. Warden, Lebanon Corr. Inst.,
673 F.3d 452, 456 (6th Cir. 2012) (citing Cook v. Stegall, 295 F.3d 517, 521 (6th Cir.
2002) (citing Houston v. Lack, 487 U.S. 266, 273 (1988)). “Cases expand the under-
standing of this handing-over rule with an assumption that, absent contrary evi-
dence, a prisoner does so on the date he or she signed the complaint.” Brand v. Motley,
526 F.3d 921, 925 (6th Cir. 2008). The Court therefore considers the habeas petition
filed on December 7, 2017, the date that Petitioner signed the petition.

                                                               3
 
material misconduct; (5) the trial court’s errors, counsel’s ineffective as-

sistance, and the prosecutor’s misconduct resulted in cumulative error;

(6) the trial court erred by permitting a taped interview to be played for

the jury; (7) the prosecutor overcharged him; and (8) he was denied his

Sixth Amendment right to effective assistance of appellate counsel due

to counsel’s deficient and prejudicial performance. ECF No. 1 PageID.5–

10, 19–21.

     As noted above, Respondent urges the Court to dismiss the petition

as time-barred under the statute of limitations applicable to habeas pe-

titions. ECF No. 5, PageID.30–31, 35–43. Petitioner filed objections to
Respondent’s motion, claiming that he was required to exhaust state

remedies before filing his petition and the statute of limitations began to

run 90 days after the last state-court decision, which was issued on Oc-
tober 3, 2017. Petitioner also asserts that the prison mailbox rule applies

to post-conviction motions in state court. ECF No. 7 PageID.1011–1016.

II. ANALYSIS

     A. AEDPA’S One-Year Period of Limitation

     Respondent’s motion is governed by the Antiterrorism and Effective

Death Penalty Act of 1996 (AEDPA), which established a one-year period
of limitation for state prisoners to file their federal habeas corpus peti-

tions. Wall v. Kholi, 562 U.S. 545, 550 (2011) (citing 28 U.S.C.

                                     4
 
§ 2244(d)(1)). The period of limitation runs from the latest of the follow-

ing four dates:


     (A) the date on which the judgment became final by the con-
     clusion of direct review or the expiration of the time for seek-
     ing such review;

     (B) the date on which the impediment to filing an application
     created by State action in violation of the Constitution or laws
     of the United States is removed, if the applicant was pre-
     vented from filing by such State action;

     (C) the date on which the constitutional right asserted was
     initially recognized by the Supreme Court, if the right has
     been newly recognized by the Supreme Court and made retro-
     actively applicable to cases on collateral review; or

     (D) the date on which the factual predicate of the claim or
     claims presented could have been discovered through the ex-
     ercise of due diligence.


28 U.S.C. § 2244(d)(1)(A)–(D).

“The limitation period is tolled, however, during the pendency of ‘a
properly filed application for State post-conviction or other collateral re-

view with respect to the pertinent judgment or claim.’” Kholi, 562 U.S. at

550–51 (quoting 28 U.S.C. § 2244(d)(2)).




                                     5
 
     Petitioner is not relying on a newly recognized constitutional right

or on newly discovered facts, and he has not alleged that the State cre-

ated an impediment to filing a timely petition. Cf. 28 U.S.C.

§ 2244(d)(1)(B)–(D). Therefore, the applicable subsection here is

§ 2244(d)(1)(A). Under this subsection, “direct review” concludes when

the availability of direct appeal to the state courts and to the United

States Supreme Court has been exhausted. Jimenez v. Quarterman, 555

U.S. 113, 119 (2009).


     For petitioners who pursue direct review all the way to [the
     Supreme] Court, the judgment becomes final at the “conclu-
     sion of direct review”—when [the Supreme] Court affirms a
     conviction on the merits or denies a petition for certiorari. For
     all other petitioners, the judgment becomes final at the “expi-
     ration of the time for seeking such review”—when the time for
     pursuing direct review in [the Supreme] Court, or in state
     court, expires.
Gonzalez v. Thaler, 565 U.S. 134, 150 (2012).

A petition for the writ of certiorari to review a judgment entered by a

state court of last resort must be filed within 90 days of entry of the judg-

ment. Sup. Ct. R. 13.1.

     Petitioner did not apply for a writ of certiorari in the Supreme Court

following direct review of his convictions and sentences. Therefore, under

AEDPA, his convictions became final on January 26, 2015, 90 days after


                                     6
 
October 28, 2014, when the Michigan Supreme Court denied leave to ap-

peal on direct review. Gonzalez, 565 U.S. at 150; Jimenez, 555 U.S. at

119; Holbrook v. Curtin, 833 F.3d 612, 613 (6th Cir. 2016), cert. denied

sub nom. Woods v. Holbrook, 137 S. Ct. 1436 (2017).

      The statute of limitations began to run on the following day: Janu-

ary 27, 2015. Miller v. Collins, 305 F.3d 491, 495 n.4 (6th Cir. 2002); Fed.

R. Civ. P. 6(a)(1). It ran uninterrupted for 310 days, that is, until Decem-

ber 3, 2015, when Petitioner filed his motion for relief from judgment in

the state trial court.

      Although Petitioner filed his first habeas corpus petition during the
span of that 310 days, the petition did not affect the limitation period

because a federal habeas corpus petition “is not an ‘application for State

post-conviction or other collateral review’ within the meaning of 28
U.S.C. § 2244(d)(2).” Duncan v. Walker, 533 U.S. 167, 181 (2001). As a

result, the limitation period is not tolled under § 2244(d)(2) during the

pendency of a habeas petitioner’s first petition. Id. at 181–82. Tolling un-

der § 2244(d)(2) occurs only during the pendency of state proceedings, not

federal proceedings. Griffin v. Rogers, 308 F.3d 647, 651 (6th Cir. 2002).

      The limitation period was tolled for the entire time that Petitioner’s
motion for relief from judgment was pending in state court. See Carey v.



                                     7
 
Saffold, 536 U.S. 214, 219–20 (2002) (stating “that an application is pend-

ing [for purposes of 28 U.S.C. § 2244(d)(2)] as long as the ordinary state

collateral review process is ‘in continuance,’” i.e., “until the completion of”

that process. In other words, until the application has achieved final res-

olution through the State’s post-conviction procedures, by definition it

remains ‘pending.’”).

      On October 3, 2017, the Michigan Supreme Court denied leave to

appeal the trial court’s denial of Petitioner’s motion for relief from judg-

ment. This concluded the state courts’ collateral review of Petitioner’s

convictions.
      The limitation period resumed running on October 4, 2017. At that

point, Petitioner had 55 more days, or until November 28, 2017, to file

his habeas petition. He did not sign his habeas petition until December
7, 2017. As such, his petition was 9 days late.

      Petitioner contends that the statute of limitations did not begin to

run until October 3, 2017, the date of the last state-court decision in his

case, or 90 days later. But this contention fails to acknowledge that the

statute also ran from January 27, 2015—the day after Petitioner’s con-

victions became final under 28 U.S.C. § 2244(d)(1)—to December 3, 2015,
when Petitioner filed his motion for relief from judgment.



                                      8
 
     Petitioner also misconstrues the law when he claims that the stat-

ute of limitations was tolled for 90 days after the Michigan Supreme

Court’s decision on state collateral review. The Supreme Court has made

clear that the limitation period is not tolled during the time that a habeas

petitioner could have appealed to the United States Supreme Court fol-

lowing the conclusion of state postconviction review. Lawrence v. Florida,

549 U.S. 327, 329, 332 (2007). Instead, the statute of limitations does not

run only for United States Supreme Court review of direct appeal of a

conviction. Id. at 333.

     Finally, Petitioner misinterprets Michigan’s mailbox rule. Alt-
hough he contends that it applies to state motions for relief from judg-

ment, it applies only to appeals and applications for leave to appeal, not

to postconviction motions filed in state court. See Staff Comment to the
2010 Amendment following Mich. Ct. R. 7.105; see also Mich. Ct. R.

7.204(A)(2)(e) and the Staff Comment to the 2010 Amendment; Mich. Ct.

R. 7.205 (A)(3) and the Staff Comment to the 2010 Amendment; and

Mich. Ct. R. 7.305(C)(5). The Sixth Circuit Court of Appeals has declined

to apply the federal mailbox rule to state postconviction motions where

state law does not. Vroman v. Brigano, 346 F.3d 598, 603–04 (6th Cir.
2003). This Court, therefore, cannot apply Michigan’s prison mailbox rule

to Petitioner’s motion for relief from judgment. The motion was filed on

                                     9
 
December 3, 2015, not on November 12, 2015, when Petitioner signed the

motion.




     B. Exceptions to AEDPA’s Limitation Period

           1. Equitable Tolling

     AEDPA’s statutory limitation period is not a strict jurisdictional

rule; rather, it “is subject to equitable tolling in appropriate cases.” Hol-

land v. Florida, 560 U.S. 631, 645 (2010). But the Supreme Court has

“made clear that a ‘petitioner’ is ‘entitled to equitable tolling’ only if he
shows ‘(1) that he has been pursuing his rights diligently, and (2) that

some extraordinary circumstance stood in his way’ and prevented timely

filing.” Id. at 649 (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)).
     Petitioner filed a timely petition for the writ of habeas corpus in the

Western District of Michigan. However, he voluntarily dismissed that pe-

tition, and, at the time of the voluntary dismissal, the state trial court

had not yet issued a decision on Petitioner’s motion for relief from judg-

ment. After the state courts concluded their review of Petitioner’s post-

conviction motion, Petitioner still had 55 days to file his petition in this
District, and he has not shown that some extraordinary circumstance



                                     10
 
prevented him from filing a timely petition in this District. Therefore, he

is not entitled to equitable tolling of the limitation period.

           2. Actual Innocence

     The Supreme Court has held that actual innocence, if proved, may

serve as a legal basis that would allow consideration of a habeas peti-

tioner’s constitutional claims despite the expiration of the statute of lim-

itations. See McQuiggin v. Perkins, 569 U.S. 383, 386 (2013). The Su-

preme Court, however, has cautioned that “tenable actual-innocence

gateway pleas are rare: ‘[A] petitioner does not meet the threshold re-

quirement unless he persuades the district court that, in light of [some]
new evidence, no juror, acting reasonably, would have voted to find him

guilty beyond a reasonable doubt.’” Id. (quoting Schlup v. Delo, 513 U.S.

298, 329 (1995) (internal quotations omitted)).
     Although Petitioner challenges the sufficiency of the evidence in his

habeas petition, ECF No. 1 PageID.5, he has not presented the Court

with any new evidence that was not presented at trial. Consequently,

AEDPA’s limitation period applies here.

     While it may seem harsh to reject Petitioner’s claims for being only

9 days late, the statute of limitations is a rule of law adopted by Congress
with very limited exceptions that do not apply to this case. Accordingly,



                                     11
 
the Court must grant Respondent’s motion to dismiss and dismiss the

petition.

    III. CERTIFICATE OF APPEALABILITY

       When a federal district court issues an adverse ruling on a habeas

petition, the court “must issue or deny a certificate of appealability.”

Rules Governing § 2254 Cases, Rule 11(a), 28 U.S.C. § 2254. A certificate

of appealability may be issued “only if the applicant has made a substan-

tial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

“A petitioner satisfies this standard by demonstrating that jurists of rea-

son could disagree with the district court’s resolution of his constitutional
claims or that jurists could conclude the issues presented are adequate

to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537

U.S. 322, 327 (2003) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).
When, as here, “the district court denies a habeas petition on procedural

grounds without reaching the prisoner’s underlying constitutional claim,

a [certificate of appealability] should issue when the prisoner shows, at

least, that jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right and that jurists

of reason would find it debatable whether the district court was correct
in its procedural ruling.” Slack, 529 U.S. at 484.



                                     12
 
        Reasonable jurists would not find the Court’s procedural ruling de-

batable, nor conclude that the petition states a valid claim of the denial

of a constitutional right. Accordingly, Petitioner is denied a certificate of

appealability. The Court similarly denies Petitioner leave to appeal in

forma pauperis, because an appeal would be frivolous. See Allen v.

Stovall, 156 F. Supp. 2d 791, 798 (E.D. Mich. 2001) (citing Hence v.

Smith, 49 F. Supp. 2d 547, 549 (E.D. Mich. 1999)).

    IV. CONCLUSION

        Based on the foregoing, it is ORDERED that Respondent’s motion

for dismissal of the petition for writ of habeas corpus, ECF No. 5, is
GRANTED and the petition for writ of habeas corpus, ECF No. 1, is DIS-

MISSED with prejudice.

        It is further ORDERED that a certificate of appealability is DE-
NIED, and Petitioner is DENIED leave to appeal in forma pauperis.



        SO ORDERED.


                                    
    Dated: January 10, 2019     s/Terrence G. Berg
                                TERRENCE G. BERG
                                UNITED STATES DISTRICT JUDGE




                                       13
 
                                                                        
                        Certificate of Service
          I hereby certify that this Order was electronically filed,
    and the parties and/or counsel of record were served on January
    10, 2019.
                             s/A. Chubb
                             Case Manager




                                      14
 
